Citation Nr: 1118501	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran served in the Army National Guard from October 1956 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board acknowledges the Veteran's assertions in his VA Form 9 indicating that service connection is warranted for bilateral hearing loss.  However, in a March 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned a ten percent evaluation effective August 2008.  The Veteran did not express disagreement with the disability rating or effective date assigned.  Therefore, those issues are not presently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).


FINDINGS OF FACT

The currently demonstrated tinnitus is shown as likely as not to be due to acoustic trauma during the Veteran's service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by service. 38 U.S.C.A. §§ 101(22)-(24), 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In view of the fully favorable disposition as to the issue on appeal, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  Any deficiencies as to VA's duty to notify and assist are deemed moot.  

II. Analysis

The Veteran is seeking service connection for tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for injury or disease incurred while on Active Duty For Training (ACDUTRA), which is defined as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22), (24).  Also, service connection may be granted for injuries-but not disease-incurred while on Inactive Duty Training (IDT), which is defined as other than full-time training performed by Reserves. 38 U.S.C.A. § 101(23), (24). The presumption of sound condition does not apply if an entrance examination was not performed prior to a period of ACDUCTRA or IDT.  Moreover, the presumption of aggravation is not applicable to a claimant seeking service connection "based on a period of activity duty for training" or inactive duty training.  Service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training." Smith v. Shinseki, 24 Vet. App. 40, 47.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

Here, the Board finds, by extending the Veteran the benefit of the doubt that the evidence is at least in a state of relative equipoise in demonstrating that service connection is warranted for tinnitus. 

First, the Veteran contends that he has tinnitus related to noise exposure sustained throughout his National Guard service. He specified in his VA Form 9 that he was exposed to acoustic trauma when competing on the National Guard Rifle Team.  Also, consistent with his statements, his personnel records show that he was qualified as a rifle expert.  

The Board finds that the Veteran's assertions are credible and competent evidence of noise exposure during his National Guard service. See Davidson, 581 F.3d at 1316; Dalton, 21 Vet. App. at 36.  Additionally, the Board notes that it is not clear from the record whether the Veteran's status during such exposure was IDT or ACDUTRA; however, this issue is not material in the present case.  The Veteran's noise exposure during service is an injury, rather than a disease, for service connection can be granted which in a period of IDT or ACDUTRA.  See 38 U.S.C.A. § 101(22)-(24).

Second, the post-service medical evidence of record, which includes a VA Examination dated in April 2009, diagnoses the Veteran with tinnitus.

Finally, the April 2009 VA examiner associated the Veteran's tinnitus with being "as likely as not a symptom" of his hearing loss since the Veteran indicated his onset of "noise in his ears" began three years ago.  Therefore, the VA examiner opined, it is "not as likely as not that the Veteran's tinnitus is due to military noise exposure."  In contrast to the VA examiner's opinion, in his VA Form 9, the Veteran indicated that he did not make the aforementioned statements and that he believes that the onset of his tinnitus began "during my time on the state rifle team and the matches I participated in."  The VA Examiner's opinion does not address continuity of symptomatology, particularly the Veteran's contentions that his tinnitus began during his Army National Guard service.  In light of these conflicting statements, and giving the Veteran the benefit of the doubt, the Board affords less probative value to the VA examiner's statements and more probative weight to the Veteran's statements.  See Davidson, 581 F.3d at 1316; Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Based on the Veteran's credible and competent statements regarding his continuous symptoms since service, which outweighs the VA examiner's opinion, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran's current tinnitus as likely as not had its origin during his National Guard service.  Accordingly, an award of service connection for tinnitus is in order.  38 C.F.R. § 101(22)-(24), 3.102 (2010).
 




ORDER

Service connection for tinnitus is granted.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


